Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                ATTORNEYS FOR APPELLEE:

BOYD A. TOLER                                          DOUGLAS A. HOFFMAN
Toler Law Office                                       JEREMY M. DILTS
Petersburg, Indiana                                    Carson Boxberger LLP

                                                                               FILED
                                                       Bloomington, Indiana

                                                                            Aug 20 2012, 9:35 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




JAMES JOHNS,                                           )
                                                       )
       Appellant-Petitioner,                           )
                                                       )
               vs.                                     )    No. 63A01-1112-MI-607
                                                       )
PIKE COUNTY COMMISSIONERS,                             )
                                                       )
       Appellee-Respondent.                            )


                        APPEAL FROM THE PIKE CIRCUIT COURT
                       The Honorable W. Timothy Crowley, Special Judge
                               Cause No. 63C01-1105-MI-141


                                         August 20, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

GARRARD, Senior Judge
       James Johns brought this appeal to challenge a grant of judgment on the pleadings

to the Pike County Commissioners. He sought judicial review of the Commissioners’

action extending a road closure agreement. He claimed an interest in a church camp

accessed by the road and in the road itself.

       During the pendency of this appeal the church camp was sold to a third party and

the Commissioners have moved to dismiss the appeal as moot.

       Johns asserted no interest in the road itself that is distinguishable from that of the

public in general. As such, he fails to meet the definition of an aggrieved person, and that

is necessary to have standing to challenge the Commissioners’ action. See Ind. Code § 8-

20-1-72 (1988). To be aggrieved a person must have suffered, or be likely to suffer,

harm to a legal interest other than that which would be sustained by the public as a whole.

Reed v. Plan Comm’n of Munster, 810 N.E.2d 1126, 1128 (Ind. Ct. App. 2004), trans.

denied. We therefore affirm the judgment on the pleadings as to Johns’ claim concerning

the road.

       The balance of the appeal we dismiss as moot because the camp in question has

been sold to Solar Sources, successor to the mining company that originally secured the

closure.

       Affirmed in part, dismissed as moot in part.

BAKER, J., and KIRSCH, J., concur.




                                               2